Citation Nr: 1634687	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified before the undersigned at a videoconference hearing in June 2015. 

The Board remanded the claims for additional development in July 2015 and December 2015. Unfortunately, the claims have to be returned for further review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claims in July 2015 to afford the Veteran appropriate notice of relevant regulatory provisions applicable to claims based on personal assault, as well as to afford the Veteran the opportunity to submit alternative evidence of the occurrence of the alleged personal assault, such as evidence of behavior changes as a result of the in-service assault.  See 38 C.F.R. § 3.304(f)(4),(5) (2015); VA Adjudication Procedure Manual M21-1MR (M21-1MR), Part IV, Subpart ii, Ch. 1, Sec. D, Topic 5 (2015).  This was in accord with special evidentiary development procedures specifically for PTSD claims based on personal assault.  See Patton v. West, 12 Vet. App. 272 (1999).  This development was attempted, including by letters to the Veteran in August 2015 requesting corroborating evidence from service as well as information and authorization to obtain pertinent post-service treatment records.  

The Veteran responded in September 2015 informing that there was only one other person still alive who knew of his stressor experiences in service, C.B., and the Veteran had submitted a statement from her previously.  He then also informed that he did not recall the names or locations of the doctors who had treated him in the past, and in any event he had not told them about his in-service trauma.  Indicated recent treatment records were obtained, inclusive of VA treatment.   

The Veteran was also to be afforded a VA examination in furtherance of his claim, pursuant to 38 C.F.R. § 3.304(f)(5).  Moreover, because the Veteran's appeal was certified to the Board on or after August 4, 2014, psychiatric diagnoses were required to be based on DSM-5 criteria.  38 C.F.R. §  4.125(a) (2015); See 79 Fed. Reg. 45094 (Aug. 4, 2014); 80 Fed. Reg. 14308 (Mar. 19, 2015).  

The RO or AMC was specifically instructed by the Board's remand to prepare a memorandum for the VA examiner, and for the VA examiner to review specific pieces of evidence addressed in the memorandum.  There is no indication in the record that this memorandum was prepared and provided to the examiner for review. Hence, the claim was remanded in December 2015 for an addendum to the October 2015 examination. The memorandum was created, however, the addendum opinion did not substantially answer the inquiries required by the December 2015 remand.     

The examiner was required to specifically address whether PTSD has been present at any time during the pendency of the claims (since August 2010), and then to discuss how each of the DSM V diagnostic criteria for that diagnosis are or are not met. Unfortunately, the April 2016 VA addendum opinion only states "[B]ased on review of medical records Veteran does not meet the DSM-5 criteria for PTSD". There is none of the required analysis of each of the diagnostic criteria. 
 
The examiner was also required to explicitly diagnose psychiatric disorders found to be present at any time from the August 2010 date of the claim to the present. The examiner does mention that the Veteran was diagnosed with generalized anxiety disorder with panic attacks but also notes that the Veteran was later diagnosed with PTSD. The examiner does not explicitly diagnose the Veteran with any disorders and, moreover, the notation of a PTSD diagnosis is in conflict with the examiner's assertion that the Veteran does not meet the DSM-5 criteria for PTSD. 

Finally, the examiner does opine that the Veteran's family history of mental illness and multiple psychosocial stressors have at least as likely as not contributed to his psychiatric disorder. The examiner, however, does not provide the required opinion as to whether or not it is at least as likely as not (50 percent or greater probability) that the disorder either developed in the Veteran's military service or is related to the Veteran's military service or to any incident that occurred in service. 

Moreover, this opinion was the exact same opinion that was found deficient by the December 2015 remand decision. The Board also held in that decision that the examiner failed to evaluate whether the Veteran's self-reported history of being involved with heroin and cocaine when he returned to Detroit after leaving service may have contributed to his current psychological status. 

Unfortunately, this constitutes substantial non-compliance with the Board's remand, necessitating remand of the claims once again for complying development.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran and his authorized representative the opportunity to submit additional evidence or argument in furtherance of the remanded claims. 

2. Undertake any additional indicated records development, with appropriate authorization if so required. 
3. The RO should provide the summary of relevant documents that was created in response to the December 2015 remand. 

4. The examiner should be asked to review the memorandum as well as the record including the relevant evidence noted in the memorandum. The examiner must then prepare an addendum which does the following: 

a) The examiner should explicitly diagnose those psychiatric disorders found by the examiner to be present at any time from the August 2010 dated of claim up to the present.  For PTSD, the examiner must specifically address whether PTSD has been present at any time during the pendency of the claims (since August 2010), and then to discuss how each of the DSM V diagnostic criteria for that diagnosis are or are not met.

b)  Additionally, if the examiner diagnoses PTSD as present at any time during the pendency of the appealed claims (since August 2010), the examiner should discuss what stressor or stressors supportive of the diagnosis are, in the examiner's best judgment , supported by the record, the Veteran's statements, and clinical evaluation.  If PTSD is diagnosed based on an in-service personal assault stressor other than one involving military sexual trauma, the examiner must provide a discussion as to the basis of that determination, to include the supportive evidence of record.  The examiner must address both the Veteran's asserted experiences of sexual harassment while stationed in Jacksonville, Florida, and the asserted incident involved having had a knife held to his neck while he was urinating in a public restroom on December 31, 1972. 

c) For each psychiatric disorder other than PTSD which the examiner diagnoses as present at any time during the pendency of the appealed claims (since August 2010), the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder either developed in the Veteran's military service or is related to the Veteran's military service or to any incident that occurred in service.  

d) A complete rationale for all requested opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. If the requested addendum opinions and rationales cannot be obtained from the October 2015 VA examiner, then the Veteran must be provided a new comprehensive VA psychological examination to determine the etiology of any psychiatric disorders present during the pendency of the claims (since August 2010).  The record together with a copy of the above-requested memorandum must be provided to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  This should include validity testing.  

Following a review of the claims files, service and all post-service medical records, the above-requested memorandum, and with consideration of the Veteran's statements, the VA examiner must answer the above questions in subsections a) through d).

6. The RO must notify the Veteran that it is his responsibility to report for any requested examination in furtherance of his claims and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

7. The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand. If deficient in any manner, the RO must implement corrective procedures at once. 

8. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond. Thereafter, the case must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




